ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                              September 30,2005



The Honorable Tim R. Taylor                              Opinion No. GA-036 1
Titus County Attorney
100 West First Street                                    Re:    Whether a county election commission,
Mount Pleasant, Texas 75455                              created under chapter 3 1 of the Election Code, is a
                                                         governmental body subject to the Open Meetings
                                                         Act, Government Code chapter 55 1 (RQ-033 l-GA)

Dear Mr. Taylor:

       On behalf of the Titus County Commissioners Court, you ask whether a county election
commission created under chapter 3 1 of the Election Code is a governmental body subject to the
Open Meetings Act, Government Code chapter 551.’ See TEX. ELEC. CODE ANN. ch. 31 (Vernon
2003 & Supp. 2004-05); TEX. GOV’T CODE ANN. ch. 551 (Vernon 2004).

I.      Law

        A.       The County Elections Administrator              and County Election Commission

                 In general, unless a county commissioners court establishes a county elections
administrator position, the county tax assessor-collector or the county clerk serves as the voter
registrar for a county, see TEX. ELEC. CODE ANN. $5 12.001, .03 1 (Vernon 2003), and the county
clerk performs other election-related duties, such as preparing the official ballot, procuring and
distributing election supplies, and tabulating precinct vote totals. See id. 5 fj 5 1.003(l), 52.002, .003,
.006, 66056(a)(2).

        A county commissioners court may establish a county elections administrator position to act
as voter registrar and to take over some of the county clerk’s election-related duties, however. See
id. 5 31.031(a). Once the position is established, the county elections administrator generally
performs:

                        (1) the duties and functions of the voter registrar;



         ‘See Letter from Honorable Tim R. Taylor, Titus County Attorney, to Honorable Greg Abbott, Texas Attorney
General (Mar. 22, 2005) (on file with Opinion Committee, also available at http://www.oag.state.tx.us) [hereinafter
Request Letter].
The Honorable Tim R. Taylor - Page 2            (GA-0361)




                      (2) the duties and functions placed on the county clerk by [the
               Election Code];

                     (3) the duties and functions relating to elections that are placed
               on the county clerk by statutes outside [the Election Code], subject to
               Section 3 1.044 [of the Election Code]; and

                      (4) the duties and functions placed on the administrator   under
                Sections 3 1.044 and 3 1.045 [of the Election Code].

Id. 5 3 1.043. Section 3 1.044, referred to in subsection (3) above, divides certain duties between the
county clerk and the administrator.     See id. 8 3 1.044; see also 1 TEX. ADMIN. CODE 5 81.9 (West
2004) (Office of the Secretary of State, Duties of Elections Administrator). For instance, in addition
to some of the county clerk’s tasks listed previously, the county elections administrator must supply
the county clerk with information on election matters for the commissioners court. TEX. ELEC.
CODE ANN. 5 3 1.044 (Vernon 2003); see 1 TEX. ADMIN. CODE ANN. tj 8 1.9 (West 2004) (Office of
the Secretary of State, Duties of Elections Administrator) (dividing county clerk’s duties assigned
by statutes other than the Election Code). The county elections administrator also must appoint co-
judges, co-alternate judges, and clerks for each precinct from lists supplied by county party chairs.
See 1 TEX. ADMIN. CODE 5 8 1.148(a) (West 2004) (Office of the Secretary of State, Appointment
of Various Election Officials).

         In addition, the county elections administrator has certain contracting authority. But see
Krier v. Navavro, 952 S.W.2d 25’30 (Tex. App.-San Antonio 1997, writ denied) (finding that the
evidence presented showed that the Bexar County elections administrator did not have independent
contracting authority). The administrator “may contract with the governing body of a political
subdivision situated wholly or partly in the county. . . to perform election services,” and the contract
need not be submitted to the commissioners court for approval. TEX. ELEC.CODEANN. 8 3 1.092(a),
(c) (Vernon 2003); see id. $ 31.094 (stating that under an election services contract a county
elections administrator may “perform or [] supervise . . . any or all of the corresponding duties and
functions that the [administrator] performs in connection with a countywide election ordered by a
county authority”). The money that a county elections administrator receives under an election
services contract with a political subdivision is “deposited in a separate fund in the county treasury”
and is not subject to the commissioners court’s budgeting or appropriation process. Id. fj 3 1.100(a);
see id. 8 3 1.100(g) (prohibiting a commissioners court from considering the election services
contract fund in adopting the county budget for the county elections administrator’s office).
66
  [Cllaims against the fund shall be audited and approved in the same manner as other claims against
the county,” however. Id. 5 3 1.100(a). Under an election services contract, a county elections
administrator may contract with third persons for election services and supplies and pay the third
person’s claims for election expenses. See id. 8 3 1.098(a).

        A county elections administrator is appointed not by the commissioners court but by a county
election commission (a “commission”), which is initially formed to appoint the county elections
administrator.  See id. $5 3 1.03 l(a), .032, ,043. The commission has other duties related to the
The Honorable Tim R. Taylor - Page 3                (GA-0361)




county elections administrator’s position: it “is the proper authority to receive and act on” the county
elections administrator’s resignation; may, by a four-fifths vote, recommend to the commissioners
court that the “employment of the county elections administrator . . . be terminated”; and fills a
vacancy in the county elections administrator’s position. Id. §§ 3 1.032(a), .036, .037, .038(a). A
commission is composed of:

                         (1) the county judge, as chair;

                         (2) the county clerk, as vice chair;

                         (3) the county tax assessor-collector,   as secretary; and

                          (4) the county chair of each political party that made
                    nominations by primary election for the last general election for state
                    and county officers preceding the date of the meeting at which the
                    appointment is made.

Id. fj 31.032(a).

        Typically, the commission meets at the chair’s call, although “the vice chair or any three
[commission] members . . . may call a meeting if the calling authority considers a meeting to be
necessary or desirable and the chair fails to call the meeting after being requested to do so.” Id.
5 3 1.033(a). The individual who calls a meeting must set the date, time, and place of the meeting
and must “deliver written notice of the time and place to each other commission member not later
than the fourth day before the meeting date.” Id. 5 3 1.033(b). Each commission member “who is
present at a meeting is entitled to vote on any matter that is put to a vote.” Id. $ 3 1.033(c).

        B.          The Open Meetings Act

                 You ask whether the Open Meetings Act (the “Act”), chapter 55 1 of the Government
Code, applies to a commission. See Request Letter, supra note 1, at 1; see also TEX. GOV’T CODE
ANN. ch. 55 1 (Vernon 2004). The Act requires a governmental body to open all of its meetings to
the public, with narrow exceptions. See TEX. GOV’T CODE ANN. 9 55 1.002 (Vernon 2004). With
respect to county entities, the term “governmental body” means “a county commissioners court” and
“a deliberative body that has rulemaking or quasi-judicial power and that is classified as a
department, agency, or political subdivision of a county.” Id. 5 55 1.001(3)(B), (D).

II.     Analysis

         Whether a commission is subject to the Act turns on whether it is a governmental body
within the Act’s definition.    See Tex. Att’y Gen. LO-95-036, at 1 (determining whether certain
entities are subject to the Act “ultimately depends upon whether either of the[] entities constitutes
a governmental body for purposes of the [Alct”). To determine whether an entity “fits” into the
Act's definition of the phrase “governmental body,” a court will consider the entity’s “composition
and functions.” Sierra Club v. Austin Tramp. Study Policy Advisory Comm., 746 S.W.2d 298,300
The Honorable Tim R. Taylor - Page 4                       (GA-0361)




(Tex. App.-Austin    1988, writ denied); accord Tex. Att’y Gen. LO-95-036, at 2. A court will
construe the Act “liberally . . . in favor of open government.” Tex. Att’y Gen. Op. No. JC-0060
(1999) at 4.

        You do not believe that the Titus County Election Commission is a governmental body for
the Act’s purposes: “Because only one member of a Commissioner[]s Court is involved, it is clearly
not a Commissioner[]s court meeting[,] which makes Subsection (B) inapplicable. [And allthough
the County Election Comrnission might be considered a deliberative body in the county under
Subsection (D), the County Election Commission has no ‘rulemaking’ or ‘quasi[-ljudicial’ power.”
Request Letter, supra note 1, at 2. No judicial decisions or attorney general opinions discuss
whether an election commission is subject to the Act.2

         A.        Whether       a Commission         Is a County Commissioners                 Court or a Committee
                   Thereof

                We first address your argument that a commission is not a county commissioners
court for Government Code section 55 1.001(3)(B)‘s purposes. The Titus County Commissioners
Court is composed of a county judge and four commissioners.3      See TEX. CONST. art. V, 5 18(a);
TEX. LOC. GOV’T CODE ANN. 5 81.001(a) (Vernon 1999). In general, three members of the
commissioners court constitute a quorum. See TEX. Lot. GOV’T CODE ANN. 8 81.006 (Vernon
1999). Clearly, the county judge alone-the       commissioners court’s sole representative on the
commission-does      not constitute the commissioners court for purposes of section 55 1.001(3)(B).
The court’s individual members are not a governmental body. See State ex rel. White v. Bradley, 956
S.W.2d 725, 743 (Tex. App.-Fort Worth 1997)’ rev’d on other grounds, 990 S.W.2d 245 (Tex.
1999).

        The Act’s applicability does not always depend upon the presence of a quorum, however.
See Willmann v. City ofSan Antonio, 123 S.W.3d 469, 478 (Tex. App.-San Antonio 2003, pet.
denied) (“a governmental body does not always insulate itself from [the Act’s] application simply
because less than a quorum of the parent body is present”). The Act also applies to committees and
subcommittees that supervise and control the parent governmental body’s public business or make
recommendations    that the governmental body routinely rubber-stamps.     See id. at 478-79. Here,
none of a commission’s functions constitutes actual, delegated functions of a commissioners court.
A commission’s first function, to appoint a county elections administrator, has been delegated not



           2An open records letter from this office, OR200 l-34 15, presumes that the Hidalgo County Election Commission
is a governmental body subject to the Public Information Act, Government Code chapter 552. See Tex. Atty. Gen.
OR200 l-341 5, at 2. A governmental body for purposes of the Public Information Act includes not only “a deliberative
body that has rulemaking or quasi-judicial power and that is classified as a department, agency, or political subdivision
of a county or municipality,” but also “the part, section, or portion of [a] . . . commission . . . that spends or is supported
in whole or in part by public funds.” See TEX. GOV’T CODE ANN. $552.003( l)(A)(iv), (xii) (Vernon 2004). Thus, the
definitions of the phrase “governmental body” in the Act and the Public Information Act differ. See Tex. Att’y Gen.
OR2001-3415, at l-2.

        ‘See Titus County Commissioners      Court, http://www.co.titus.tx.us/comm-court/index.htm(on        file with Opinion
Committee).
The Honorable Tim R. Taylor - Page 5            (GA-0361)




by the commissioners court but by statute. Under the statute, only a commission may appoint a
county elections administrator. See TEX. ELEC. CODE ANN. 5 3 1.032(a) (Vernon 2003). Thus, the
appointment of a county elections administrator is not a duty the commissioners court may perform.
Similarly, the commissioners court did not delegate to the commission a duty to receive and act upon
the county elections administrator’s      resignation because the receipt of a county elections
administrator’s resignation and action thereon is not within a commissioners coukt’s authority; rather,
the task is given by statute to a commission.       See id. § 31.036. The commission’s remaining
function-to     recommend the county elections administrator’s termination to the commissioners
court-is    advisory in nature and does not, without evidence that the commissioners court rubber-
stamps the commission’s recommendation, compel the application of the Act to a county election
commission.       See Willmann, 123 S.W.3d at 479 (stating that a governmental body generally
encompasses an entity with “the power to supervise or control public business”). Absent evidence
that a particular commission’s      recommendations      regarding termination  of county elections
administrators are routinely rubber-stamped, we conclude that a commission is not a county
commissioners court or committee thereof for purposes of Government Code section 55 1.OO1(3)(B).

       B.      Whether a Commission Is a Deliberative Body with Rulemaking or Quasi-
               judicial Power and Is Classified as a Department, Agency, or Political
               Subdivision of a County

                 We consider next whether an election commission is a governmental body under
subsection (D), “a deliberative body that has rulemaking or quasi-judicial power and that is
classified as a department, agency, or political subdivision of a county.” TEX. GOV’T CODE ANN.
tj 55 1.001(3)(D) (V emon 2004). To be a governmental body under section 55 1 .001(3)(D), an entity
“in its organization and authority must have (1) rule-making power or (2) possess quasi-judicial
power, and be classified as a department, agency, or political subdivision of a county or city.” City
ofAustin v. Evans, 794 S.W.2d 78’82 (Tex. App.-Austin 1990, no writ). Rulemakingpowermeans
the power to make rules. The state’s Administrative Procedure Act, Government Code chapter 2001,
which prescribes the process a state agency must follow in adopting rules and adjudicating contested
cases, defines the terrn “rule” to mean:

                     (4 . . . a state agency statement of general applicability that:
                           (i)   implements,   interprets, or prescribes law or policy; or

                            (ii) describes the procedure or practice requirements      of
                     a state agency;

                     (B) includes the amendment       or repeal of a prior rule; and

                      (C) does not include a statement regarding only the internal
               management or organization of a state agency and not affecting
               private rights or procedures.

TEX.GOV’T CODEANN. 8 2001.003(6) (Vernon 2000). Although the Administrative Procedure Act
does not apply to a county election commission because a commission is not a state agency, the
The Honorable Tim R. Taylor           - Page 6         (GA-0361)




Administrative Procedure Act’s definition of “rule” is consistent with a previous statement of this
office, defining rulemaking authority in general as “legislative in nature and involv[ing] broad policy
considerations.” Tex. Att’y Gen. Op. No. H-467 (1974) at 2; cJ: MO. Soybean Ass ‘n v. MO. Clean
Water Comm ‘n, 102 S.W.3d 10, 23 (MO. 2003) (concluding that an entity makes rules when it
formulates a policy or interpretation that the entity “will apply in the future to all persons engaged
in the regulated activity”); BLACK’S LAW DICTIONARY1330, 1332 (7th ed. 1999) (defining “rule”
and “rulemaking”). Quasi-judicial power means

                  (1) the power to exercise judgment and discretion; (2) the power to
                  hear and determine or to ascertain facts and decide; (3) the power to
                  make binding orders and judgments; (4) the power to affect the
                  personal or property rights of private persons; (5) the power to
                  examine witnesses, to compel the attendance of witnesses, and to hear
                  the litigation of issues on a hearing; and (6) the power to enforce
                  decisions or impose penalties.

Blankenship v. Brazes Higher Educ. Auth., Inc., 975 S.W.2d 353,360 (Tex. App.-Waco 1998, pet.
denied); see also Evans, 794 S.W.2d at 84 (determining that a municipal grievance committee, which
cannot make a binding decision, does not have quasi-judicial power); Tex. Att’y Gen. Op. No. H-
1154 (1978) at 2-3 (quoting Tex. Att’y Gen. Op. No. H-467 (1974) at 2) (stating that quasi-judicial
power means the power to determine “the [legal] rights of one or more parties”).             Section
551.001(3)(D)‘s plain language requires that an entity possess either some rulemaking or some
quasi-judicial power.

         Thus, to be a governmental       body subject to the Act under section 55 1.001(3)(D), the entity
must

                         (1) be deliberative,

                         (2) have rulemaking       or quasi-judicial    power, and

                         (3) be classified as a county or municipal department,            agency,
                  or political subdivision.

See TEX.GOV’T CODE ANN. 5 55 1.OO1(3)(D) (Vernon 2004). An entity with no rulemaking or quasi-
judicial power is not a governmental body under section 55 1.001(3)(D), Government Code.4


          4To the extent Attorney General Opinions JC-0411, DM-426, MW-506, and Letter OpinionNo. 95-036 suggest
that additional standards may be used to determine whether an entity is a governmental           body under section
551.001(3)(D), we modify them. Attorney General Opinion JC-04 11, for example, determined that the Board of Trustees
of the El Paso County Health Benefits Program’s Risk Pool is a governmental body subject to the Act because the board
exercises governmental authority on behalf of the county. See Tex. Att’y Gen. Op. No. JC-04 11 (2001) at 2. Similarly,
Attorney General Opinion LO-95036 summarizes section 55 1.OO1(3)(D) as requiring that an entity (1) “have control
over governmental action,” and (2) “exercise delegated governmental powers,” two requirements that are not directly
tied to the statute’s plain language. Tex. Att’y Gen. LO-95-036, at 5. Using this two-pronged analysis, LO-95-036
                                                                                                        (continued.. .)
The Honorable Tim R. Taylor - Page 7                    (GA-0361)




         A county election commission does not have rulemaking or quasi-judicial power. Its sole
authority is to select a county elections administrator and to then supervise the administrator to some
degree, so that, if there is “good and sufficient cause,” the commission may recommend to the
commissioners court that the current county elections administrator be terminated. For this reason,
we conclude that a county election commission is not a deliberative body with rulemaking or quasi-
judicial power and is not a governmental body subject to the Act under section 55 1.001(3)(D).

III.     Conclusion

        Assuming that the county commissioners court does not routinely rubber-stamp its decisions,
a county election commission is not a county commissioners court or a deliberative body with
rulemaking or quasi-judicial powers. Accordingly, a commission is not a governmental body subject
to the Act. A commission thus is not subject to the Act’s public notice and posting requirements,
although no law precludes a commission from voluntarily complying with these or any of the Act’s
other requirements.




concludes that an HIV health services planning council is a deliberative body with rulemaking or quasi-judicial powers
and is subject to the Act. See id. Neither of these opinions framed their analyses in terms of considering whether the
entities had rulemaking or quasi-judicial powers. See also Tex. Att’y Gen. Op. Nos. DM-426 (1996) at 2-3 (suggesting
that a housing authority’s power to acquire real property and issue bonds is a significant factor in determining whether
a housing authority is a governmental body subject to the Act); MW-506 (1982) at 3 (indicating that a municipal
firemen’s pension and retirement fund board of trustees’s power to receive, manage, and disburse funds is significant
in determining whether the board is a governmental body subject to the Act).

         We do not, however, question these opinions’ conclusions    that particular entities are governmental   bodies. We
simply point out that they mischaracterize section 55 1.001(3)(D).
The Honorable Tim R. Taylor - Page 8         (GA-0361)




                                       SUMMARY

                       Because a county election commission is not a county
               commissioners court, a committee thereof, or a deliberative body with
               rulemaking or quasi-judicial power, it is not a governmental body for
               purposes of Government Code section 55 l.OOl(3) as a matter of law.
               Accordingly, a county election commission need not comply with the
               Open Meetings Act’s requirements.




BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Cornrnittee